Citation Nr: 1225087	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  09-22 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

The Veteran had active service from July 1977 to April 1981.  The Veteran died in August 2008.  The Appellant is the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  The RO issued a statement of the case (SOC) addressing the Appellant's claim for nonservice-connected pension benefits in May 2009.  The Appellant perfected appeal by a VA Form 9 submitted in June 2009.  The record of a May 2009 Informal Conference at the RO regarding the perfected appeal is of record.

The Appellant also submitted a claim for service connection for the cause of the Veteran's death, as well as a claim for accrued benefits.  The RO issued an SOC addressing the claim for service connection for the cause of the Veteran's death, to include denial of a claim for accrued benefits, in June 2011.  The Appellant did not submit a VA Form 9 to appeal that denial, and no issue regarding service connection for the Veteran's death, to include a claim for accrued benefits, is before the Board for appellate review.


FINDING OF FACT

Because the Veteran's service from July 1977 to April 1981 was during peacetime, he did not have 90 days of wartime service as required for eligibility for nonservice-connect pension benefits.  



CONCLUSION OF LAW

The service requirements for eligibility for nonservice-connected pension benefits based on the Veteran's service have not been met.  38 U.S.C.A. §§ 101, 1521, 1541, 5303 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.2, 3.3, 3.12 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A Veteran who served for 90 days or more, part of which was during a period of war, is eligible for pension benefits under certain circumstances.  A Veteran may also met the requirements for basic eligibility for pension with less than 90 days' service if the Veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability.  38 U.S.C.A. § 1521.  

A surviving spouse of a Veteran who served during a period of war may be eligible for pension benefits as a result of the Veteran's nonservice-connected death, under certain circumstances, subject to income and net worth limitations.  38 U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b)(4). 

VA's determination of whether a Veteran's service meets these threshold requirements is dependent upon service department records verifying the character of a claimant's service.  38 C.F.R. § 3.203; Duro v. Derwinski, 2 Vet. App. 530 (1992).  

Here, the Veteran completed more than 90 days of active service, but no part of his period of active service was completed during a period of war.  The Veteran's service personnel records show that the Veteran served on active duty from July 1977 to April 1981.  The Appellant does not dispute that these dates are the correct dates of service for the Veteran.

Periods of wartime are defined by statute and regulation.  By regulation, the Vietnam era ended in May 1975, and the Persian Gulf War is defined as beginning in 1990.  38 C.F.R. § 3.2.  Thus, the Veteran's service from July 1977 to April 1981 includes no service during a period defined as wartime.  38 C.F.R. § 3.2(f), (g), (h).  Since the Veteran did not have qualifying wartime service, the Appellant is not eligible under the law for any nonservice-connected death pension benefit, to include special monthly pension, based on the Veteran's service.

This is a case where the law is dispositive.  The Veteran's service did not include wartime service, and the requirements for basic eligibility for VA nonservice-connected death pension benefits are not met.  Therefore, the Board must deny the appeal. 

As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement).  

Statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

In the instant case, the determinative facts (whether the Veteran had wartime service) are not in dispute.  Resolution of the Veteran's appeal is dependent on interpretation of the regulations pertaining to the assignment of nonservice-connected pension benefits.  Because there is no reasonable possibility that further notice or assistance would aid in substantiating this claim, any VCAA notice or assistance deficiencies are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368   (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the Appellant in substantiating the claim). 


ORDER

The appeal for nonservice-connected pension benefits is denied.



____________________________________________
F. JUDGE FLOWERS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


